Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on 8/17/20 have been entered.  

Status of the Claims
Claims 1-3, 6-8, 12, 13, 17, 18, 20-26, and 28-30 are pending.  Claim 1 has been amended; claims 4, 5, 9-11, 14-16, 19, and 27 are cancelled; claims 7, 8, 12, 13, 23-26, and 30 are withdrawn.  Claims 1-3, 6, 17, 18, 20-22, 28, and 29 are now under consideration.  This Office Action is in response to the request for continued examination filed on 8/28/20.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of the claims under 35 U.S.C. 103(a) is withdrawn in light of the claim amendments in favor of the new rejections presented herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-3, 6, 17, 18, 20-22, 28, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZHAO (Zhao, D., et al. JACS (1998), 120; 6024-6036), VALLET-REGÍ (Vallet-Regí, M., et al. Prog. Solid State Chem. (2008), 36; 163-191), SHIN (Shin, H.-S., et al. Applied Mater. Interfaces (Jan. 2014), 6; 1740-1746), FAROKHZAD (US 2010/0266491; Pub. Oct. 21, 2010), and optionally GERDES (US 2011/0200595; Pub. Aug. 18, 2011) and/or LEI (US 2011/0256184; Pub. Oct. 20, 2011).  
Zhao discloses methods for the production of hydrothermally stable mesoporous silica structures (title; abstract).  The methods utilize surfactants to direct the formation of nd col.; p. 6030, 2nd col.; p. 6031, 2nd col.; p. 6035, 1st col.).  Zhao teaches that the pore size of the mesoporous silica can be expanded to ~300 Å (30 nm) by the addition of swelling agents, such as 1,3,5-trimethylbenzene (TMB) (i.e., an expanding agent) (p. 6033, 1st col., 1st full par.).  Further, Zhao teaches one can control the pore size by changing the amount of TMB used (p. 6033, 1st col., last par.; Fig. 8; p. 6036, bridging cols. 1-2). 
Further, it is known in the art that larger pores in mesoporous silica are advantageous for encapsulation of large proteins.  For example, Vallet-Regí reports on the influence mesoporous silica matrix parameters (e.g., pore size) on their role as drug carriers for proteins, using bovine serum albumin (BSA), which has an approximate size from 6-10 nm, as a model protein drug (title; abstract; Fig. 7).  Vallet-Regí teaches the adsorption capacity and release behavior of mesoporous silicas (including SBA-15, which is taught by Zhao to have tunable pore sizes up to 30 nm) are very dependent on surface properties (p. 175, section 3.2).  Specifically, reducing the pore diameter impedes protein loading (p. 176, top par.).  Like Zhao, Vallet-Regí teaches that swelling agents (expanding agents) such as TMB increases pore volumes about 30%, and changes the long-range order of the mesoporous structure (p. 176).  Vallet-Regí directly shows that increasing pore size, including sizes over 10 nm, allows increased protein loading (p. 181, last two pars.; Fig. 11).  Vallet-Regí teaches the pore size must be large enough to allow the protein to be absorbed into the mesopores (p. 182).  
Similarly, Shin reports on the preparation of large pore mesoporous nanoparticles (MSNs) (title; abstract).  Shin teaches MSNs have been intensively employed as efficient nd col.; Figs. 7 and 9).  Shin teaches these large pores are suitable for entrapping large guest molecules (p. 1473, 2nd col.).  Notably, Shin teaches IgG, which is taught to have a large molecular size, and is shown to be larger than BSA (p. 1745, bridging cols 1-2; Fig. 11).  
Farokhzad discloses drug delivery systems for targeted delivery of therapeutic agent-containing particles (title; abstract).  Farokhzad teaches the particle can be a porous silica particle (e.g., a mesoporous silica nanoparticle (MSN)), with pores from about 1-50 nm (e.g., 1-20 nm) in diameter ([0082], [0107]).  The particles may be spheres or spheroids (e.g., microspheres or nanospheres) ([0014], [0056], [0079]-[0080]).  Farokhzad teaches the particles can be prepared with functional groups at the surface to facilitate association with a biomolecule ([0280]).  Farokhzad specifically teaches that the particle can be functionalized with nickel-nitrilotriacetic acid (Ni-NTA, elected species) ([0281]).  Farokhzad teaches that the agent to be delivered can be any of a variety of agents ([0024], [0203], [0205], [0207]-[0266]), including proteins and antibodies ([0024], [0243]-[0246]).  
Claims 1, 29, and all claims dependent thereon, are product-by-process type claims.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims supra.  
Regarding the species of protein bioactive material instantly examined (IgG), Farokhzad and Shin teaches the use of IgG ([0042], [0162]).  Nonetheless, Gerdes and Lei are cited in the interest of compact prosecution to further show the obviousness of this species.  Gerdes discloses treatment (e.g., for cancer) with IgG antibodies (title; abstract; [0019]).  Gerdes teaches that antibodies (including IgG antibodies) can be delivered with or without other anti-cancer drugs or radiation therapy (abstract), and that antibody therapy is more selective and has a larger therapeutic window than other therapies ([0016]-[0018]).  Gerdes teaches that IgG type antibodies are the most commonly used antibodies in cancer therapy ([0014]).  Additionally, Lei discloses mesoporous silica for biomolecule loading and delivery (title; abstract).  Lei teaches IgG antibodies as a preferred biomolecule loaded onto the silica (abstract; [0005], [0033]; claims 1-3, 10).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Zhao to prepare mesoporous silica nanoparticles having sizes well 
Regarding claim 3, Farokhzad teaches the coupling of antibodies to the particles, either as targeting moieties ([0020], [0042], [0066], [0128], [0158], [0162]; claims 26, 29) or as agents to be delivered themselves ([0024], [0208], [0246]-[0247]; claim 59).  One of skill in the art understands that targeting moieties are coupled to the outer surface (which includes the pore surface) in order to properly interact with their biological target, and thus perform their function as intended.  
Regarding claim 17, this claim is included in the rejection to the extent that a protein (e.g., an antibody such as IgG) is considered a drug as recited in claim 17.  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that evidence has been presented to show that the nanoparticles of Farokhzad have a hexagonal structure and/or a structure different from that claimed 
It is unclear to what evidence applicant refers.  Since the declaration does not deal with hexagonal structures, the examiner presumes applicant is referring to the previously cited references (Lin, Cadena, and Arbiol).  However, the deficiencies of those references and the line of reasoning based upon said references were previously set forth.  See the 'Response to Arguments' section (especially pgs. 7-9) in the prior Office Action, which is incorporated herein in its entirety.  It is also noted that these references are specific to as MCM-41 mesoporous silicas, which are NOT required (or even mentioned) by Farokhzad.  If the instant claims are intended to require a certain type of silica then that is essential subject matter which must be claimed to distinguish over the prior art.  
Moreover, the newly cited prior art teaches the same method instantly claimed, so applicant's arguments regarding a different structure are moot.  One combining the references as cited would arrive at a mesoporous nanoparticle having the same structure as instantly claimed since one would use the same method (e.g., per Zhao).  
Applicant attempts to discount the teaching of Farokhzad in par. [0109] (response, p. 9).  
However, it is undisputed that Farokhzad teaches that any method known in the art can be used to make the nanoparticles of the invention.  It is further undisputed that Farokhzad teaches mesoporous silica nanoparticles, which may have pores up to about 50 nm in diameter.  Finally, Zhao teaches known methods to prepare mesoporous silica nanoparticles with pores sized squarely within the range taught by Farokhzad.  Thus, using the method of Zhao to make mesoporous silica nanoparticles for the use taught by Farokhzad amounts to no more than 1) combining prior art elements (the method of Zhao 
Applicant argues that the expanded porous nanoparticle shown in the declaration does not have any of hexagonal, cubic, Ia3d, Im3m, or Pm3m structures (response, pgs. 11-13).  
While, the declaration shows a difference in structure due to treatment with an expanding agent, the difference is characterized as "the walls of the pores got thinner".  While the nanoparticles treated with the expanding agent in Figs. (iii) and (iv) of the declaration do appear to have a rougher surface, the declaration does not state that hexagonal structure is completely (or even partially) removed by treatment with the expansion agent.  In fact, the declaration does not address this issue at all.  However, even if the declaration did address this issue, the claims do not reflect such a difference.  Moreover, the question is not whether the treatment causes a change in the structure, but whether the resulting structure is different from what is taught in the prior art.  In this case, Zhao teaches the same method as instantly claimed, so it must result in the same structure.  
While applicants refer to Fig. 15a of the instant application, asserting it does not show a hexagonal structure after treating the MSNs with an expanding agent (see the top of p. 13 of the instant response).  It is not clear if applicants are suggesting that 1) the left 2) if applicant is suggesting that the lack of a hexagonal array should just be evident from the figure.  However, there are problems with either of these interpretations.  Regarding 1), par. [0031] of the instant application states that the left and right panels of Fig. 15a show TEM images of MSNs (having nickel moieties) (MSNPN; left panel) and proteasome-MSNPN (right panel).  Thus, the two panels do NOT show before and after images of treatment with an expanding agent, if that is what applicant is asserting.  Rather, the two panels show MSNPNs before and after charging (loading) with a proteasome molecule ([0175]).  Regarding 2), no aspect of Fig. 15a (or 15b) shows a change in structure (hexagonal or otherwise).  There is no before and after evidence to show that hexagonal structure is destroyed upon treatment with an expanding agent.  This was clearly explained in the prior Office Action.  Applicant also points to par. [0175] (see p. 14 of the instant response), but this paragraph is also not helpful and fails to support applicant's argument.  Specifically, par. [0175] only further supports the teachings of par. [0031], which show images before and after proteasome charging (loading).  Again, these are NOT before and after images of treatment with an expanding agent.  Any change in the geometry of the nanoparticle is NOT evident from Fig. 15a.  
Further, ample evidence shows that hexagonal geometry is maintained after treatment with an expanding agent.  For instance, Shin teaches the MSNs maintained their original hexagonal pore symmetry after expanding agents were applied to increase the pore size (abstract; p. 1743, 1st col. and top of 2nd col.).  Likewise, Zhao teaches that hexagonal mesoporous silica having pore sizes of up to 30 nm were generated after treatment with TMB (p. 6026, top of 1st col.; p. 6033, 1st full par.).  Likewise, GU (Gu, J. et al. J. Colloid Interface Sci. (2013), 407; 236-242) teaches that mesoporous silica nanoparticles having hexagonal geometry are obtained after treatment with the expanding agent DMHA (title; abstract; p. 238, 1st col.).  Thus, applicant has NOT shown that hexagonal structures cannot be maintained after treatment with an expanding agent.  As to why the claims embrace a hexagonal structure, the instant claims place no limitations on the structure of the MSNs at all, as stated previously (see p. 9 of the prior OA).  In other words, the claims embrace a hexagonal structure because there are no limitations in the claims that exclude said hexagonal structure.  Moreover, as just explained (see the references to Shin and Zhao in this paragraph), the instantly recited process does not exclude a hexagonal structure.  If applicant is of the opinion that the instantly claimed process steps must remove a certain geometry from the nanoparticles (e.g., destroy any hexagonal geometry), then that is essential subject matter which must be claimed to distinguish over the prior art.  
Also, the declaration is not commensurate with the broad instant claims.  For instance, claim 1 generally recites any surfactant and any expanding agent, and puts no other limitations on any other conditions or parameters (times, temperatures, pressures) of the claimed process.  There is no evidence that the process of Example 1 (which is the basis of the declaration), would give the same results under all conditions with any reagents.  If there are steps in the claimed process that are required to achieve the structure argued by applicant, then those steps are essential subject matter that must be claimed to distinguish over the prior art.  
In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies certain unspecified differences in silica geometry) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues that "slow release is evident in view of the structure shown in Fig. (iii) of the declaration" (response, p. 16; declaration, item #3.3).  
However, one cannot tell by looking at the image of the surface of a nanoparticle what type of release said nanoparticle will exhibit.  The assertion of a certain release rate/profile should be supported by data comparing release rates/profiles.  See MPEP § 716.02(c).  Otherwise, this assertion is simply attorney argument.  Moreover, Zhao teaches the same method, so it is applicant's burden to show that such an effect would not be achievable using the method of Zhao.  See MPEP § 716.02(e).  

Conclusion
Claims 1-3, 6, 17, 18, 20-22, 28, and 29 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658